Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Cancel claim 13.
In claim 12: after “recess”, second occurrence, insert-- and, wherein the third dipole arm includes a U- shaped section, and the recess comprises the interior of the U-shaped section--.
In claim 14, line 1: delete “claim 13” and insert--claim 12 --
In claim 21, line 1: delete “claim 13” and insert--claim 12 --
Authorization for this examiner's amendment was given in an interview with Randal Ayers on June 8", 2022.




/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845